New York Mortgage Trust Reports First Quarter 2010 Results First Quarter 2010 Net Income of $0.28 Per Common Share NEW YORK, NY – May 4, 2010 – New York Mortgage Trust, Inc. (NASDAQ: NYMT) (“NYMT” or the “Company”) today reported results for the three months ended March 31, Summary of First Quarter 2010: · First quarter 2010 earnings per common share of $0.28 as compared to $0.22 per common share for the first quarter of · First quarter 2010 net income of $2.7 million as compared to net income of $2.1 million for the first quarter 2009. · Declared first quarter dividend of $0.25 per common share that was paid on April 26, 2010. · Book value per common share increased to $6.89 as of March 31, 2010, as compared to $6.69 per common share as of December 31, 2009 and $4.45 per common share as of March 31, 2009. · First quarter 2010 portfolio margin was 425 basis points, a decrease of 8 basis points from the fourth quarter 2009 portfolio margin and an increase of 173 basis points from the first quarter of Management Overview Jim J.
